Exhibit 10.1
 
AMENDMENT, dated as of July 3, 2002 (this “Amendment”) among IPC ACQUISITION
CORP. (formerly known as GS IPC Acquisition Corp.), a Delaware corporation
(“Purchaser”), IPC INFORMATION SYSTEMS INC., a Delaware corporation (“IPC”), IPC
INFORMATION SYSTEMS (AUSTRALIA) PTY. LTD. (formerly known as Asia Global
Crossing IPC Trading Systems Australia Pty Ltd., and, collectively, with IPC and
their respective subsidiaries, the “IPC Entities”), ASIA GLOBAL CROSSING ASIA
PACIFIC COMMERCIAL LTD. (“Asia GC”), a Hong Kong corporation, GLOBAL CROSSING
LIMITED (“GC”), a Bermuda corporation, and GLOBAL CROSSING TELECOMMUNICATIONS
INC. (“GCT”), a Michigan corporation, to the NETWORK SERVICES, CHANNEL SALES AND
TRANSITIONAL SERVICES AGREEMENT, dated as of December 20, 2001 (the “Agreement”)
among the parties to this Amendment. The aforementioned entities are sometimes
referred to herein individually as a “Party” and collectively as “Parties.”
 
WHEREAS, the Parties to this Amendment entered into the Agreement;
 
WHEREAS, on the Filing Date, GC and GCT filed chapter 11 cases under title 11 of
the United States Code;
 
WHEREAS, on March 11, 2002, IPC filed a motion to compel GC and GCT to assume or
reject the Agreement; and
 
WHEREAS, in connection with such motion and to resolve certain matters between
them, the Parties desire to amend the terms of the Agreement.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
 
SECTION 1.    Definitions.    Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement. The following terms shall have the meanings specified below:
 
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.
 
“Filing Date” shall mean January 28, 2002.
 
“IPC 401(k) Beneficiaries” shall mean employees of the IPC Entities following
the purchase of the IPC Entities on December 20, 2001.
 
“Payment Date” shall mean the second business day after the order of the
Bankruptcy Court approving the Amendment becomes a Final Order.
 
“Settlement Date” shall be May 31, 2002.



--------------------------------------------------------------------------------

 
SECTION 2.    Agreement on Amounts Owed.
 

 
(a)
 
As of the Settlement Date, the IPC Entities are indebted to GC and GCT under the
Agreement in the aggregate amount of $2,185,655, such indebtedness representing
$1,604,394 for services performed by the GCT Group for the IPC Group prior to
the Filing Date (the “IPC Prepetition Debt”) and $581,261 relating to services
performed by the GCT Group for the IPC Group from and after the Filing Date (the
“IPC Postpetition Debt”).

 

 
(b)
 
As of the Settlement Date, GC and GCT are indebted to the IPC Entities under the
Agreement in the aggregate amount of $260,330, such indebtedness representing
$204,021 for services performed by the IPC Group for the GCT Group prior to the
Filing Date (the “GCT Prepetition Debt”) and $56,309 relating to services
performed by the IPC Group for the GCT Group from and after the Filing Date (the
“GCT Postpetition Debt”).

 

 
(c)
 
On the Payment Date (i) the IPC Prepetition Debt shall be set off against the
GCT Prepetition Debt, resulting in a net amount owing to GC and GCT by the IPC
Group of $1,400,373 as of the Settlement Date (the “Net IPC Prepetition Debt”)
and (ii) the IPC Postpetition Debt shall be set off against the GCT Postpetition
Debt, resulting in a net amount owing to GC and GCT by the IPC Group of $524,952
(the “Net IPC Postpetition Debt”), subject to the reduction set forth in Section
2(e) hereof.

 

 
(d)
 
GC and GCT shall not institute any legal action to collect, or otherwise attempt
to collect, the Net IPC Prepetition Debt until the earlier of (i) the date that
the Bankruptcy Court determines whether the IPC Group has any right of setoff,
recoupment, or similar right with respect to GC and GCT, or (ii) the date upon
which the parties execute a written agreement providing for such setoff,
recoupment or exercise of a similar right; provided, that each of GC, GCT and
IPC shall be permitted to institute legal action to the extent necessary to
acquire a determination from the Bankruptcy Court as to any right of setoff,
recoupment, or similar right that the IPC Group may have.

 

 
(e)
 
The IPC Group shall satisfy the Net IPC Postpetition Debt in full by (i) paying
$80,952 to GC on the Payment Date (the “IPC Payment”) and (ii) entering into
this Amendment.

 

 
(f)
 
On the Payment Date, the IPC Group shall pay to the 401(k) plan in which the IPC
401(k) Beneficiaries participate the 401(k)-related amounts, up to $44,000,
currently due and owing by any of the Parties with respect to the IPC 401(k)
Beneficiaries.

 
SECTION 3.    Acknowledgements and Release.    With the exception of the Net IPC
Prepetition Debt, the IPC Payment shall settle all outstanding payment
obligations owing between the Parties under the Agreement accruing at any time
prior to the Filing Date through and including the Settlement Date. With the
exception of the Net IPC Prepetition Debt and the



2



--------------------------------------------------------------------------------

payment of the IPC Payment, or as otherwise specifically set forth herein, this
Amendment shall constitute a full and complete discharge, satisfaction, and
release of any and all claims, causes of action, actions, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, and demands whatsoever that the GCT Group, on the one hand, and the
IPC Group and the Purchaser, on the other hand, have had or have against the
other in respect of any payment obligations arising out of or pursuant to the
Agreement as of the Settlement Date. Notwithstanding the foregoing, the Parties
shall remain obligated to each other for all other obligations under the
Agreement, as modified hereby, and for any payment obligations which may arise
or accrue after the Settlement Date. Subject to the payment of the IPC Payment
pursuant to Section 2(e) hereof, and further subject to the payment or, if
appropriate, offset, recoupment or other similar right of the Net IPC
Prepetition Debt, each Party acknowledges that the other Parties and their
affiliates, have complied with all of their respective obligations under the
Agreement as of the Settlement Date and waives any rights it may have respecting
any nonperformance; provided, that the foregoing acknowledgement and waiver
shall not apply to any act or omission that would have constituted a breach of
the IPC Group’s non payment obligations under the Agreement after giving effect
to this Amendment, as if this Amendment had been in full force and effect as of
the effective date of the Agreement.
 
SECTION 4.    Effectiveness of Amendment.    Within two (2) business days
following the execution of this Amendment, GC shall submit to the Bankruptcy
Court a proposed order, substantially in the form attached hereto as Exhibit A.
This Amendment shall not become effective until the first business day following
the day (a) the Amendment has been authorized and approved by an order of the
Bankruptcy Court substantially in the form attached hereto as Exhibit A, but
without any changes that would adversely affect the rights of the IPC Group, GC
or GCT hereunder, and (b) such order of the Bankruptcy Court is no longer
subject to appeal or certiorari proceeding and as to which no appeal or
certiorari proceeding is pending (the “Final Order”). Unless and until such
order is entered and has become a Final Order, this Amendment shall be null and
void and of no force and effect, shall be without prejudice to the Parties
hereto and shall not be referred to by either of the Parties for any purpose
whatsoever except as to and for the purposes of this Section 4. Such
authorization and approval by the Bankruptcy Court pursuant to the Final Order
shall constitute the granting of appropriate authority and a direction to the
Parties hereto to take all actions and execute all documents as may be necessary
to implement the terms hereof.
 
SECTION 5.    Amendment to Article I.    The following definition is hereby
added to Section 1.1:
 
“Suspension Termination Date” shall mean the earlier to occur of (i) the
effective date of a chapter 11 plan of reorganization under title 11 of the
United States Code for GC, GCT, Global Crossing Bandwidth Inc., Global Crossing
Development Company Inc., Global Crossing USA Inc., Global Crossing Holdings
Ltd., GC Pan European Crossing Luxembourg I S.a.r.l., and South American
Crossing Holdings Ltd. in their respective chapter 11 cases, filed on January
28, 2002, which plan does not include a sale other than a sale of the type
referred to in clause (ii) below, or (ii) the sale of all or substantially all
the assets of the entities identified in clause (i) of this definition to a
single buyer or group of buyers acting in concert.



3



--------------------------------------------------------------------------------

 
SECTION 6.    Amendment to Article II of the Agreement.    Article II of the
Agreement is hereby amended by adding a new Section 2.4 at the end thereof as
follows:
 
“2.4  Suspension of the GCT Group as Preferred Provider.    The obligations of
the IPC Group under Section 2.1 shall be suspended and shall be of no force or
effect until the day immediately following the Suspension Termination Date. GCT
shall provide written notice of the Suspension Termination Date on or before
such date to IPC at the address specified in Section 6.4. Any suspension of the
obligations hereunder shall not toll or otherwise affect the term of the
obligations under Section 2.1.”
 
SECTION 7.    Amendment to Article III of the Agreement.    Article III of the
Agreement is hereby amended by adding a new Section 3.2 at the end thereof as
follows:
 
“3.2  Suspension of Channel Sales Obligations.    The obligations of the IPC
Group under Section 3.1(b) and (c) shall be suspended and shall be of no force
or effect until the day immediately following the Suspension Termination Date.
GCT shall provide written notice of the Suspension Termination Date on or before
such date to IPC at the address specified in Section 6.4. Any suspension of the
obligations hereunder shall not toll or otherwise affect the term of the
obligations under Section 3.1(b) and (c).”
 
SECTION 8.    Amendment to Article IV of the Agreement.    Article IV of the
Agreement is hereby amended by adding a new Section 4.2 at the end thereof as
follows:
 
“4.2  Suspension of Non-Competition Obligations.    The obligations of the IPC
Group under Section 4.1(a) shall be suspended and shall be of no force or effect
until the day immediately following the Suspension Termination Date; provided,
however, that after the Suspension Termination Date the IPC Group may continue
to provide or perform any service or otherwise engage in any activity that would
have been prohibited by this Article IV had Section 4.1(a) not been suspended,
so long as such services or activities were commenced before the Suspension
Termination Date, or such services or activities are provided or performed after
the Suspension Termination Date pursuant to a definitive agreement to perform
such activities or provide such services, which agreement was executed on or
after the Filing Date, and before the Suspension Termination Date. GCT shall
provide written notice of the Suspension Termination Date on or before such date
to IPC at the address specified in Section 6.4. Any suspension of the
obligations hereunder shall not toll or otherwise affect the term of the
obligations under Section 4.1(a).”
 
SECTION 9.    Amendment to Article V of the Agreement.    (a) Section 5.2(a) of
the Agreement is hereby amended (i) by deleting and replacing the words “For a
period not to exceed ninety (90) days after the Closing Date,” in the first
sentence with the words “For a period not to exceed the earlier of (x) September
30, 2002, and (y) the date that the GCT Group moves its telecommunications
system to a system completely independent of the IPC Group’s



4



--------------------------------------------------------------------------------

telecommunications system,” and (ii) by deleting the words “ninety (90) day” in
the last sentence.
 
Section 5.2(e) of the Agreement is hereby amended by deleting and replacing the
words “for a period not to exceed one hundred and eighty (180) days following
the Closing Date,” in the first sentence with the words “until September 30,
2002,”.
 
(b)  Section 5.3(a) of the Agreement is hereby amended and restated as follows:
 
“(a)  The IPC Group shall permit the GCT Group to continue to have access to and
use of the IPC Group’s AS 400 System (located as of the date hereof in
Westbrook, Connecticut) and certain software related to the AS 400, including
JBA Billing, JBA Ledger System and Score System, until September 30, 2002, for
the purpose of supporting certain of the GCT Group’s systems in substantially
the same manner in which they are supported as of the Closing Date. The IPC
Group shall make or cause to be made all reasonable accommodation to allow the
GCT Group’s access to and use of such systems and software during such time
period.”
 
(c)  Section 5.3 of the Agreement is hereby amended by adding a new subsection
5.3(k) at the end thereof as follows:
 
“(k)  The IPC Group shall relinquish any and all rights it may hold in its
“Class B License” issued by the American Registry for Internet Numbers (ARIN) or
its predecessor, the InterNic, for the following block of Internet Protocol (IP)
addresses: 159.63.0.0 to 159.63.255.255. The IPC Group shall not object to or
otherwise take any action to prevent the registration of the Class B License by
GC, GCT or any of their respective affiliates.”
 
(d)  Section 5.3 of the Agreement is hereby amended by adding a new subsection
5.3(l) at the end thereof as follows:
 
“(l)  Each of the Parties agrees to provide or cause to be provided as promptly
as practicable to the other Parties, and further agrees to grant to the other
Parties reasonable and prompt access to, any and all documents and information
reasonably requested by any Party related to human resources information,
payroll, federal, state or local taxes, contingent liabilities owed by any Party
for which another Party may be held liable, or any other document or information
necessary for the Parties to fulfill their obligations hereunder to one another
or to any third party.”
 
SECTION 10.    (a)  Amendment to Article VI of the Agreement.    The addresses
set forth for the provision of notice to GC in Section 6.4 of the Agreement
shall be amended and restated as follows:
 
“If to Global Crossing Limited:



5



--------------------------------------------------------------------------------

 
Global Crossing Limited
7 Giralda Farms
Madison, NJ 07940
Facsimile: (973) 410-8583
Attention: General Counsel
 
With a copy to:
 
Simpson Thacher & Bartlett
425 Lexington Avenue
New York, NY 10017
Facsimile: 212-455-2502
Attention: Alan M. Klein and Rhett Brandon, Esq.
 
and
 
Weil, Gotshal, & Manges
767 Fifth Avenue
New York, NY 10153
Attention: Michael Walsh and
Arthur Cormier”
 
(b)  Amendment to Section 6.11(c) of the Agreement.    Section 6.11(c) of the
Agreement is hereby amended by (i) deleting the words “the GCT Group” in the
third line and replacing them with the words “GC, GCT, and Asia Global Crossing
Asia Pacific Commercial Limited” and (ii) deleting the word “hereunder” in the
fourth line and replacing it with the words “under this Agreement, as amended.”
 
SECTION 11.    Miscellaneous.
 

 
(a)
 
Except as otherwise expressly modified by this Amendment, the Agreement is, and
shall continue to be, in full force and effect in accordance with its terms.

 

 
(b)
 
This Amendment may be executed by the Parties on one or more counterparts, and
all of such counterparts shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.

 

 
(c)
 
GC and GCT will use their reasonable efforts to obtain the agreement and
signature of Asia Global Crossing Asia Pacific Limited to this Amendment. In the
event that Asia Global Crossing Asia Pacific Commercial Ltd. does not execute
this Amendment, nevertheless, subject to the requirements of Section 4, the
terms of this Amendment shall be binding upon IPC Acquisition Corporation, IPC
Information Systems, Inc., Asia Global Crossing IPC Trading Systems Australia
Pty Ltd., Global Crossing Ltd. and Global Crossing Telecommunications, Inc. with
respect to each other.

 

 
(d)
 
The GC Entities hereby represent and warrant the following:



6



--------------------------------------------------------------------------------

 

 
(i)
 
GC is the ultimate parent company of all the companies in the GCT Group;

 

 
(ii)
 
GC Pan European Crossing Luxembourg I S.a.r.l., directly or indirectly owns or
controls substantially all the assets and operating companies of Global Crossing
in the European region;

 

 
(iii)
 
South American Crossing Holdings Ltd. directly or indirectly owns or controls
substantially all the assets and operating companies of Global Crossing in the
Latin American and Caribbean regions;

 

 
(iv)
 
Global Crossing Holdings Ltd. directly or indirectly owns or controls
substantially all of the assets and operating companies of Global Crossing in
the Asia region; and

 

 
(v)
 
collectively, the Global Crossing companies referred to in the definition of
Suspension Termination Date conduct, either directly or through their
subsidiaries, substantially all of the business of Global Crossing worldwide.

 

 
(e)
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 
Remainder of Page Intentionally Blank



7



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
GLOBAL CROSSING TELECOMMUNICATIONS, INC.
By:
 
/s/    CARL GRIVNER        

--------------------------------------------------------------------------------

   
Name: Carl Grivner
Title: Chief Operating Officer

 
GLOBAL CROSSING LTD.
By:
 
/s/    CARL GRIVNER        

--------------------------------------------------------------------------------

   
Name: Carl Grivner
Title: Chief Operating Officer

 
IPC ACQUISITION CORP.
By:
 
/s/    GREGORY S. KENEPP        

--------------------------------------------------------------------------------

   
Name: Gregory S. Kenepp
Title: President

 
IPC INFORMATION SYSTEMS, INC.
By:
 
/s/    GREGORY S. KENEPP        

--------------------------------------------------------------------------------

   
Name: Gregory S. Kenepp
Title: President

 
ASIA GLOBAL CROSSING IPC TRADING SYSTEMS AUSTRALIA PTY LTD.
By:
 
/s/    GREGORY S. KENEPP        

--------------------------------------------------------------------------------

   
Name: Gregory S. Kenepp
Title: Officer

 
ASIA GLOBAL CROSSING ASIA PACIFIC COMMERCIAL LTD.
By:
 

--------------------------------------------------------------------------------

   
Name:
Title:



8